Citation Nr: 1138611	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  06-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from August 1952 to August 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran recently submitted a statement of a change in his address.

This matter was previously before the Board in June 2009, at which time it was remanded for further evidentiary development.  In April 2010, the Board denied the claim at issue.  

The Veteran appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated June 2011, the Court vacated and remanded the Board's decision for compliance with a Joint Motion for Vacatur and Remand (Joint Remand).  Specifically, the Joint Remand indicated that consideration should be given as to whether a separate evaluation is warranted for neurological manifestations of the Veteran's lumbar spine disorder.   The Joint Remand also indicated that an adequate VA examination of the Veteran's thoracolumbar spine must be provided in order to appropriately measure any pain on motion and any additional limitation of motion of the Veteran's spine.  

As support for his claim, the Veteran was scheduled to present testimony at a hearing before a Veterans Law Judge at the RO (Travel Board hearing) in July 2008.  However, he failed to appear for the hearing.  Although the Veteran indicated in a July 2009 statement that he had notified the RO of his inability to attend the hearing due to illness, there is no evidence of such notification in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, pursuant to the June 2011 Court Order, this matter is remanded for further evidentiary development.  

Initially, the Joint Remand associated with the June 2011 Court Order indicated that the Board, in its April 2010 decision, failed to require compliance with its previous remand instruction.  Specifically, when the Board remanded this matter in June 2009, it instructed the RO to schedule the Veteran for an orthopedic/neurological examination to

identify and describe any current symptomatology, including any functional loss associated with the back disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the back or when, for example, the Veteran's symptoms are most problematic ("flare-ups"). (emphasis added) 

Subsequently, the Veteran was provided such a VA examination in October 2009.  The October 2009 VA examiner noted that there was objective evidence of pain on active range of motion and that there was objective evidence of pain following repetitive motion, but that there was no additional limitation after three repetitions of range of motion.

The Joint Remand observed that the October 2009 VA examiner also noted that the range of motion did not represent "normal" due to other factors not related to the Veteran's back disability; however, he did not determine to what extent this actually affected the Veteran's range of motion.  The Joint Motion also contends that the October 2009 VA examiner failed to identify and describe any functional loss due to pain on movement and to specify any additional limitation of motion due to pain on movement.  Thus, a VA examination is necessary to address such concerns raised in the Joint Remand.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic/neurological examination to determine the current nature and severity of his back disability.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the back disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of the aforementioned factors, including during prolonged, repetitive use of the back or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected low back disability, such as radiculopathy or sciatica affecting the lower extremities, the examiner should identify this abnormality and comment on its severity as mild, moderate, moderately severe or severe.

The examination report should also include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  Note:  an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

Finally, the examiner should indicate the effect the Veteran's low back disability has on his ability to obtain and maintain gainful employment.  In making this determination, the examiner's attention is directed to the Veteran's statements indicating that he was forced to retire early due to his back problems.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  

2.  Readjudicate the Veteran's claim for an initial rating in excess of 20 percent for his service-connected low back disability in light of the physical examination provided to him and any additional medical evidence received since the supplemental statement of the case (SSOC) in December 2009.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



